UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7662


ROBERT KITHER RUSSELL,

                Plaintiff - Appellant,

          v.

GUILFORD COUNTY MUNICIPALITY; HIGH POINT COURT HOUSE; JUDGE
HENRY FRYE; JAMES GREEN,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cv-00831-TDS-LPA)


Submitted:   March 24, 2015                 Decided:   March 31, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Robert Kither Russell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Kither Russell appeals the district court’s order

adopting     the       recommendation        of     the    magistrate     judge      and

dismissing his 42 U.S.C. § 1983 (2012) complaint as frivolous

pursuant to 28 U.S.C. § 1915A(b)(1) (2012).                        We have reviewed

the   record     and    find   no   reversible         error.     We   conclude   that

Russell’s claim is not cognizable because his state conviction

has not been overturned or called into question.                        See Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994); see also Wilkinson v.

Dotson, 544 U.S. 74, 81-82 (2005) (applying Heck to claims of

equitable relief).           Accordingly, we affirm substantially for the

reasons stated by the district court, see Russell v. Guilford

Cnty. Mun., No. 1:14-cv-00831-TDS-LPA (M.D.N.C. Oct. 31, 2014),

but we     modify      the   dismissal   to       be   without    prejudice   because

Russell    may   refile      his    claims       should   his    conviction   ever    be

invalidated by the appropriate court.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED AS MODIFIED




                                             2